DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Interpretation of tonometer, probe container, tonometer probes, and cover
With respect to claim 1, it is noted that the recitation “a hand-held rebound tonometer and a probe container carrying tonometer probes, wherein a cover is associated with the container and is movable relative to the container from a closed position in which the tonometer probes are confined in the container and an open position in which the tonometer probes are accessible by a user” is not interpreted as being part of the docking station since these recitations merely reflect the components that interact with the claimed docking station.
Similarly, with respect to claim 5, it is noted that the recitation “a hand-held rebound tonometer and a probe container carrying tonometer probes, wherein a cover is associated with the container and is movable relative to the container from a closed position in which the tonometer probes are confined in the container and an open position in which the tonometer probes are accessible by a user” is not interpreted as being part of the docking station since these recitations merely reflect the components that interact with the claimed docking station.

Claim Objections
Claim 10 is objected to because of the following informalities:
in claim 10, line 3: “wherein” should be inserted before “the roof”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over iCare Tonometer Pro User’s and Maintenance Manual (ICARE)(previously cited), in view of U.S. Patent No. 5,224,594 (Hou)(previously cited).
ICARE teaches a docking station for receiving a tonometer and a probe container carrying tonometer probes (page 9 of ICARE).  The docking station has a cavity for the tonometer and a container receptacle for the probe container (page 9 of ICARE).  The container for the probe container has no protrusions at its entrance.  Hou teaches the use of spacers 131 so as to receive containers within the receptacle (FIG. 5 and co. 2, lines 30-50 of Hou).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the spacers 131 in the receptacle for the probe container of ICARE so as better grip the probe containers and/or so as to make entry and exit of the probe container easier.
With respect to claim 1, the combination teaches or suggests a docking station for receiving a hand-held rebound tonometer and a probe container carrying tonometer probes, wherein a cover is associated with the container and is movable relative to the container from a closed position in which the tonometer probes are confined in the container and an open position in which the tonometer probes are accessible by a user (the tonometer, the probe container, tonometer probes, and the cover are not part of the claimed docking station), the docking station comprising:

wherein the support assembly defines an entryway (the opening to the container receptacle of page 9 of ICARE) into which the container and cover are inserted during insertion of the container into the container receptacle (the container and cover are not part of the claimed docking station);
wherein the support assembly further includes a projection (the spacers of Hou) extending into the entryway and arranged to engage the cover but not the container to move the cover from the closed position to the open position as the container is inserted into the container receptacle (the container and the cover, and by extension their reactions to the projection, are not part of the claimed docking station).
With respect to claim 2, under the interpretation that the probe container and cover are not part of the claimed invention, the combination teaches or suggests that the projection (the spacer of Hou) is arranged to engage a leading edge of the cover as the container is inserted into the container receptacle (the spacer of Hou has this ability since it is a projection, but the container and the cover, and by extension their reactions to the projection, are not part of the claimed docking station).
With respect to claim 4, under the interpretation that the probe container and cover are not part of the claimed invention, the combination teaches or suggests that the projection is an overhanging projection extending downwardly into the entryway (the spacer of Hou extends down the opening and into the container receptacle of page 9 of ICARE).
.

Allowable Subject Matter
Claims 5-8 and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.  With respect to claim 5, the prior art does not teach or suggest “wherein the support assembly further includes a roof attached to the base…wherein the projection is an overhanging projection extending downwardly into the entryway” along with the other features of claim 5.
Claims 6-8 and 10 are allowed over the prior art by virtue of their dependence from claim 5.

Response to Arguments
The Applicant’s arguments filed 3/5/2021 have been fully considered.
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
In view of the claim amendments filed on 3/5/2021, the interpretation of the term “actuation feature” has been withdrawn. 
Claim objections
There is a new ground of claim objection that were necessitated by the claim amendments filed on 3/5/2021. 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In view of the claim amendments filed on 3/5/2021, the claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.
Prior art rejections
The Applicant asserts:

    PNG
    media_image1.png
    260
    978
    media_image1.png
    Greyscale

This argument is not persuasive since the container and cover are not part of the claimed docking station.  All that the claimed docking station requires is a protrusion into the entryway and the spacers of Hou are such protrusions.  The protrusions of Hou are capable of opening a container with a cover by virtue of being the same type of protrusions that are claimed.  However, the container and cover are not claimed so neither ICARE nor Hou are required to disclose the claimed container with cover or their interactions with the protrusion. 
The Applicant asserts:

    PNG
    media_image2.png
    135
    959
    media_image2.png
    Greyscale

This argument is not persuasive since the container and cover are not part of the claimed docking station.  All that the claimed docking station requires is a protrusion into the entryway and the spacers of Hou are such protrusions.  The protrusions of Hou are capable of opening a container with a cover by virtue of being the same type of protrusions that are claimed.  However, the container and cover are not claimed so neither ICARE nor Hou are required to disclose the claimed container with cover or their interaction with the protrusion. 
The Applicant asserts:

    PNG
    media_image3.png
    86
    892
    media_image3.png
    Greyscale


The Applicant asserts:

    PNG
    media_image4.png
    86
    909
    media_image4.png
    Greyscale

This argument is not persuasive since the rejection of claim 1 does not have the deficiencies alleged by the Applicant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791